t c memo united_states tax_court barbara jane knudsen petitioner and kurt h knudsen intervenor v commissioner of internal revenue respondent docket no filed date jan r pierce for petitioner kurt h knudsen pro_se nhi t luu for respondent memorandum opinion thornton judge petitioner moves the court to award her litigation costs of dollar_figure in attorney’s fees and dollar_figure in other costs pursuant to sec_7430 and rule none of the parties have requested an evidentiary hearing on this matter and we conclude that a hearing is not necessary see rule a we render our decision on the basis of the parties’ stipulations of fact exhibits and settled issues and the uncontroverted declarations in the filings related to petitioner’s motion we decide that petitioner is not entitled to any of the requested litigation fees or costs background petitioner and her former husband kurt hans knudsen intervenor filed joint federal_income_tax returns for and subject years on date respondent received from petitioner a form_8857 request for innocent spouse relief seeking equitable relief under sec_6015 from joint_and_several_liability as to all tax and related amounts stemming from the joint returns claim on date respondent issued to petitioner a final_determination denying the claim as untimely because it was filed outside the two-year deadline set forth in sec_1_6015-5 income_tax regs two-year deadline the two-year deadline is the same rule that was the subject of 132_tc_131 rev’d 607_f3d_479 7th cir and it sec_1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded progeny this court in lantz invalidated the regulation setting forth the two- year deadline on date petitioner petitioned the court to review respondent’s denial of her claim she resided in oregon at that time respondent answered the petition and then returned the claim to the internal_revenue_service irs cincinnati centralized innocent spouse operation cciso to consider the claim on its merits the cciso reviewed and denied the claim shortly thereafter in date petitioner submitted additional documents to respondent and requested that the cciso reconsider that denial the cciso reconsidered the claim on its merits but sustained its previous denial of the claim intervenor intervened in this case on date approximately six months later on date petitioner through her counsel submitted a qualified_offer to respondent stating that she would pay dollar_figure as to each subject 2after this court invalidated the two-year deadline in 132_tc_131 rev’d 607_f3d_479 7th cir chief_counsel attorneys were directed to ask the cciso to consider the merits of sec_6015 claims in docketed cases where the irs had denied sec_6015 relief solely on the basis of the two-year deadline see chief_counsel notice cc-2009-012 date amplified and clarified by chief_counsel notice cc-2010-005 date year a total of dollar_figure to settle her total_tax liability for those years the offer stated that the dollar_figure reflects the fact that our client earned no income had no obligation to file a return and had no personal tax_liability during those subject years respondent did not respond to petitioner’s offer generally from date through date the parties conducted discovery as to the merits of petitioner’s claim on or about date respondent notified petitioner that she qualified for her requested relief but for the fact that she did not file her claim before the two-year deadline expired this case was called for trial on date and petitioner and respondent each submitted a pretrial memorandum intervenor an attorney neither appeared for the calling of the case nor submitted a pretrial memorandum 3while the record does not establish petitioner’s total_tax liability as of the time of this offer she asserts that her unpaid tax_liabilities with respect to the subject years were as follows as of date year total amount dollar_figure big_number big_number big_number big_number she also asserts that intervenor’s liability for those amounts was discharged in bankruptcy on date on date the case was recalled and the parties lodged a stipulation of settled issues a stipulation of facts and a joint motion for leave to submit to the court pursuant to rule their dispute on the validity of the two-year deadline the lodged documents were filed six days later the parties state in those documents that they agree that petitioner qualifies for complete relief under sec_6015 for all subject years if the two-year deadline is invalid the parties also state that they dispute whether the two-year deadline is invalid by order dated date the court granted the parties’ motion and instructed the parties to file simultaneous opening briefs by date on date the irs announced as a policy directive that the department of the treasury would expand the two-year deadline in the interest of tax_administration and not reflective of any doubt concerning the authority of the service to impose the two-year deadline and that the two-year deadline would no longer be enforced in cases docketed in this court chief_counsel notice cc-2011-017 date see also notice_2011_70 2011_32_irb_135 as of that time three courts of appeals had held that the two-year deadline was valid see 642_f3d_459 4th cir rev’g and remanding an order and decision of this court dated date 631_f3d_115 3d cir rev’g 132_tc_196 607_f3d_479 this court had repeatedly held to the contrary see eg 136_tc_432 135_tc_374 government appeal dismissed voluntarily no 6th cir date 132_tc_196 132_tc_131 but no court_of_appeals had agreed contemporaneous with the date announcement respondent informed petitioner and intervenor that the two-year deadline no longer applied to deny petitioner the relief she requested and that she was entitled to her requested relief approximately one month later on date respondent mailed to petitioner and to intervenor a proposed supplemental stipulation of settled issues in which respondent stated that petitioner was entitled to her requested relief under sec_6015 on date the court held a previously scheduled telephone conference with petitioner and respondent intervenor was notified that the conference would be held at the scheduled time and according to respondent’s counsel had discussed the matter with respondent’s counsel and expressed his intention to participate in the conference intervenor ultimately failed to 4we also note payne v commissioner docket no an order and decision of this court entered date government appeal dismissed voluntarily no 9th cir date there we followed our opinion in 132_tc_131 invalidating the two-year deadline participate in the conference or to communicate with the court about his failure to participate in the conference during the conference respondent’s counsel indicated that respondent was conceding that petitioner’s claim was timely on the basis of notice_2011_70 supra the next day the court ordered that the parties were no longer required to file the scheduled briefs but had to file a supplemental stipulation of settled issues by date no supplemental stipulation of settled issues was ever filed in a status report filed date respondent indicated that petitioner and respondent had attempted to execute a supplemental stipulation of settled issues but were unable to do so respondent also reiterated that petitioner is entitled to her requested relief and maintained that intervenor tentatively agrees with that treatment as well the report also referenced petitioner’s motion for litigation fees and costs which was filed one day before on date the court ordered respondent and intervenor to each file a response to that motion respondent later filed such a response but intervenor did not nor did intervenor ever file a response that the court subsequently ordered him to file to petitioner’s reply to respondent’s response on date the court ordered the parties to show cause why petitioner should not be granted her requested relief petitioner filed a document stating that no cause exists to deny her her requested relief because respondent has conceded all issues in the case respondent filed a document stating essentially the same intervenor made no response to the show cause order discussion sec_7430 authorizes this court to award reasonable_litigation_costs including attorney’s fees to a qualifying taxpayer who commences a proceeding in this court to qualify for a recovery_of costs a taxpayer such as petitioner must establish she is the prevailing_party she has exhausted the administrative remedies available to her she did not unreasonably protract the proceedings and the amount of the costs requested is reasonable see sec_7430 b and c see also rule e 122_tc_272 these requirements are conjunctive and the failure to satisfy any one of them precludes an award of costs see 124_tc_286 aff’d 192_fedappx_212 4th cir 88_tc_492 respondent objects to petitioner’s motion on the grounds that she was not the prevailing_party within the meaning of the statute and her claimed costs are unreasonable we need not and do not reach respondent’s second ground because we conclude that petitioner is not a prevailing_party for purposes of sec_7430 sec_7430 generally provides that a taxpayer may qualify as a prevailing_party only if either the taxpayer has made a qualified_offer in certain circumstances qualified_offer_rule or the commissioner’s position is not substantially justified see sec_7430 see also 117_tc_48 stating that the qualified_offer_rule may apply even where the commissioner’s position was substantially justified aff’d 55_fedappx_476 9th cir petitioner relies exclusively upon the qualified_offer_rule which is implicated where the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party sec_7430 the qualified_offer_rule may not apply however 5intervenor has not filed any response to petitioner’s motion despite the court’s order that he do so 6although petitioner fails to argue that respondent’s position was not substantially justified we note in passing that the record supports a conclusion that respondent’s position was substantially justified in that it had a reasonable basis in both fact and law see huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 swanson v commissioner continued where the judgment is issued pursuant to a settlement sec_7430 respondent and petitioner disagree as to whether the judgment in this case will be issued pursuant to a settlement petitioner argues that the judgment will not be issued pursuant to a settlement respondent argues to the contrary as petitioner sees it this case was not settled because the parties never mutually agreed to end the case instead respondent unilaterally declared that he was conceding the case in full petitioner adds that the parties did not discuss or negotiate respondent’s concession before it was made and that she offered to settle the case for dollar_figure whereas respondent unilaterally went one step further by conceding without any input from petitioner that her liability was zero continued 106_tc_76 7respondent does not address nor do we decide whether petitioner’s dollar_figure offer was meaningful enough to be considered a qualified_offer for purposes of sec_7430 the qualified_offer_rule was tailored after fed r civ p to ‘provide an incentive for the irs to settle taxpayers’ cases for appropriate amounts’ see 122_tc_124 quoting s rept no pincite 1998_3_cb_537 aff’d 461_f3d_1162 9th cir and at least one court_of_appeals has decided that rule is triggered only through a good-faith offer see 600_f2d_699 7th cir aff’d on other grounds 450_us_346 petitioner relies in part upon estate of lippitz v commissioner tcmemo_2007_293 stating in her reply to respondent’s objection that the case is directly on point there the cciso determined that the taxpayer was entitled to relief under sec_6015 and recommended that the taxpayer receive such relief the commissioner filed an answer approximately one month later however denying that the taxpayer was entitled to any such relief shortly thereafter the cciso’s determination was disclosed to the taxpayer the taxpayer filed a dispositive motion for partial summary_judgment after the commissioner declined to accept her qualified_offer and the commissioner eventually conceded that the taxpayer was entitled to her requested relief the court held that the commissioner’s concession was not a settlement within the meaning of the statute under the facts therein the court emphasized that respondent was unwilling to settle this case on the terms and at the times offered by petitioner but waited until just before the resolution of a dispositive motion to concede the matter id later the court held that the commissioner’s concession in trzeciak v commissioner tcmemo_2012_83 was a settlement within the meaning of sec_7430 in trzeciak the taxpayers moved for litigation costs after the commissioner had conceded all items in the notice_of_deficiency the taxpayers relied upon estate of lippitz in arguing that the commissioner’s concession was not a settlement the court disagreed stating that the case was materially distinguishable from estate of lippitz and that the taxpayers’ reliance on that case was misplaced trzeciak v commissioner tcmemo_2012_83 the court noted that the taxpayer in estate of lippitz had made multiple settlement offers and was forced to actively litigate the case by filing a motion for partial summary_judgment id we believe that the concession here is similar to the concession in trzeciak and is a settlement within the meaning of sec_7430 contrary to petitioner’s assertion the case of estate of lippitz is not directly on point with the instant case in this case unlike in estate of lippitz respondent did not ultimately concede that he was wrong on the merits given the facts or law that existed when he first took a position in the case respondent’s concession that petitioner was entitled to her requested relief resulted from an administratively promulgated policy directive to cease enforcing the two-year deadline in the interests of tax_administration respondent conceded this case shortly after that policy change nor unlike 8petitioner asserts that a settlement must relate to the merits of the case and cannot result from a change in the applicable law we disagree for the reasons just stated petitioner also asserts in her reply to respondent’s response that she was continued estate of lippitz is this a case in which the commissioner conceded error in the face of a likely adverse judicial decision while petitioner construes estate of lippitz to foreclose the commissioner from settling for purposes of sec_7430 any case that has been submitted to the court for decision we do not read estate of lippitz so broadly whether the commissioner settles a case for purposes of sec_7430 does not rest entirely on the timing of the commissioner’s concession but instead depends on all the facts and circumstances petitioner also argues that respondent’s concession cannot be a settlement because she states the concession was not a contract in that the concession was a unilateral action that lacked an offer and an acceptance and hence mutual assent to that end petitioner asserts the parties neither discussed nor negotiated the terms of the concession instead respondent thrust the concession upon her without affording her the opportunity to reject it petitioner asserts further that the qualified_offer_rule contemplates that she would be liable for the amount that she continued advancing in this proceeding an equitable_tolling issue as to the two-year deadline in the event the deadline were held valid petitioner’s pretrial memorandum however makes no mention of such an issue asserting solely that the two-year deadline is inapplicable because it is invalid nor does the parties’ motion for leave to submit this case to the court pursuant to rule make any mention of an equitable_tolling issue offered and she never offered to settle the case for no liability which is what respondent ultimately conceded in short petitioner suggests a concession can never be a settlement when the concession is made voluntarily without bargaining between the parties or without their express mutual assent we disagree that respondent’s concession was not eventually memorialized in a contract between petitioner and respondent a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 108_tc_320 aff’d without published opinion 208_f3d_205 3d cir a contract requires an objective manifestation of mutual assent to its essential terms and mutual assent is typically established through an offer and an acceptance id the parties to a contract need not manifest their mutual assent explicitly but may do so implicitly through their actions or inactions as viewed in the light of the surrounding facts and circumstances see eg 294_f3d_1104 9th cir 846_f2d_47 9th cir we have little difficulty concluding from the record that respondent’s concession was an offer to petitioner to settle this case by granting her requested relief and that she accepted or in other words assented to this offer on the basis of the tendered terms the fact that respondent informed petitioner that he was conceding that she was entitled to her requested relief does not mean as she concludes that she had to accept the concession as tendered while it does not happen often a taxpayer such as petitioner could easily reject the commissioner’s full concession of a case and ask the court to exercise our discretion to decide the case on its merits see eg 67_tc_599 petitioner however never manifested any objection to respondent’s concession notwithstanding the many occasions on which she had an opportunity to do so in addition the parties’ failure to communicate the concession in a formalized stipulation of settled issues carries little weight in our analysis because the filing of a written_agreement is not necessary to the finding of a settlement see 122_tc_124 aff’d 461_f3d_1162 9th cir nor do we agree as petitioner avers that a settlement requires active bargaining or negotiations between the parties key facts leading to our finding that the parties settled this case for purposes of sec_7430 include that respondent informed petitioner that he was conceding that she was 9we also conclude that intervenor an attorney agreed with the concession given that he opted not to participate in our telephone conference as to the matter reportedly after discussing the matter with respondent’s counsel and that in connection with our show cause order he later chose not to inform the court of any disagreement he had with the concession entitled to her requested relief that she never challenged the concession after hearing it but accepted the accompanying benefits in full and that we will enter our judgment in this case without ever ruling on the merits of her claim ultimately we will enter a judgment in this case that in relevant part reflects respondent’s concession as petitioner in her response to our show cause order agreed we should do our reading of the regulations underlying the qualified_offer_rule also supports our position the regulations draw no distinction between a settlement and a concession and treat a taxpayer’s settlement the same as the taxpayer’s concession see sec_301_7430-7 examples and proced admin regsdollar_figure the regulations also define the word judgment for purposes of the qualified_offer_rule to mean the cumulative determinations of the court concerning the adjustments at issue and litigated to a determination in the court_proceeding sec_301_7430-7 proced admin regs and set forth by example that an issue that a taxpayer disputes in court but ultimately concedes or settles is outside the meaning of the word judgment because the issue was not 10black’s law dictionary also draws no material distinction between the terms compare black’s law dictionary 9th ed defining concession in relevant part as the voluntary yielding to a demand for the sake of a settlement with id pincite defining settlement in relevant part as an agreement ending a dispute or lawsuit determined by the court but rather by concession or settlement sec_301_7430-7 example proced admin regs see also t d 2004_1_cb_384 stating as to sec_301_7430-7 proced admin regs the proposed_regulations provided that a prevailing_party may not recover fees under the qualified_offer_rule for any issue that is settled recovery is limited to issues that are actually determined by a court one commentator recommended that the final regulations permit the recovery_of fees attributable to adjustments that are settled the final regulations do not adopt this comment petitioner also argues that a finding that respondent’s concession was a settlement would defeat the intent of the qualified_offer_rule we disagree the qualified_offer_rule was included in the internal_revenue_service restructuring and reform act of pub_l_no sec_3101 and stat pincite and the legislative intent for the rule supports our position the qualified_offer_rule was designed to ‘provide an incentive for the irs to settle taxpayers’ cases for appropriate amounts’ johnston v commissioner t c pincite quoting s rept no pincite 1998_3_cb_537 we find nothing in the record that leads us to conclude that respondent was unwilling to settle this case for an appropriate amount instead the record establishes that respondent was willing to settle this case contrary to the cciso’s determinations but for the fact that the two-year deadline as explicitly and unambiguously written precluded petitioner from requesting her desired relief in the first place although that rule was repeatedly invalidated by this court first in lantz and later in subsequent cases as of date three courts of appeals had held to the contrary respondent properly and timely conceded that petitioner was entitled to her desired relief when the commissioner announced that he would cease enforcing the two-year deadline we will deny petitioner’s motion for fees and costs we have considered all arguments the parties made for contrary holdings and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order and decision will be entered
